                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

STATE OF ARKANSAS                                                               PLAINTIFF

V.                               CASE NO. 5:19-CR-50073

DAVIS DON CARPENTER                                                          DEFENDANT

                                  OPINION AND ORDER

       Now before the Court are a Notice of Removal (Doc. 1) and associated documents

(Docs. 1-1-1-3) filed by Arkansas Department of Correction inmate Davis Don

Carpenter. Mr. Carpenter pleaded guilty in Benton County, Arkansas Circuit Court to the

charges of capital murder and rape of a child on April 18, 2001 . He was sentenced to life

without the possibility of parole. Soon after his sentencing hearing, he moved to withdraw

his guilty plea and filed a petition for post-conviction relief under Arkansas Rule of Criminal

Procedure 37.1.     His requests for post-conviction relief were denied.        He ultimately

appealed the trial court's decisions to the Arkansas Supreme Court on May 28, 2004, and

his appeal was denied on September 30 , 2004. Approximately fifteen years later, on April

19, 2019 , Mr. Carpenter filed a motion in Benton County Circuit Court requesting that

DNA testing be performed on the physical evidence in his case, using a testing method

that was not available at the time of his guilty plea in 2001.       The State of Arkansas

opposed the motion , and the state court denied it on June 6, 2019. Soon afterward , Mr.

Carpenter filed a motion for reconsideration with the state court, which he claims has not

yet been ruled upon.

       Rather than wait for the state court to issue its order on reconsideration, and rather

than pursue any appellate remedy that may be available in state court, Mr. Carpenter



                                              1
decided instead to remove his request for DNA testing to this Court, purportedly under 28

U.C.S. § 1443(1) and 18 U.S.C. § 3600. He maintains that even though there is evidence

that "the State .. . cleared the defendant of the crime ," the state court has chosen to

ignore the evidence "[b]y reason of popular prejudice against the Defendant." (Doc. 1 at

3). He believes that the State should perform DNA testing on all the physical evidence in

the criminal case "to prove his actual innocence of rape and capital murder"-despite the

fact that he entered a valid guilty plea to these charges. Id.

       28 U.S.C. § 1443 only allows for the removal of a state criminal prosecution

"against any person who is denied or cannot enforce in the courts of such State a right

under any law providing for the equal civil rights of citizens of the United States, or of all

persons within the jurisdiction thereof." 28 U.S.C. § 1443(1 ). The matter Mr. Carpenter

desires this Court to rule upon is a request for post-conviction relief. It is not an active

state criminal prosecution that is removable under this statute.         Indeed, 28 U.S.C.

§ 1445(b)(1) states that "[a] notice of removal of a criminal prosecution shall be filed not

later than 30 days after the arraignment in the State court, or at any time before trial ,

whichever is earlier .. . ." (emphasis added). This means that removal under Section

1443 is intended to occur within a certain timeframe-early on in a criminal prosecution.

The other statute Mr. Carpenter cites , 18 U.S.C. § 3600 , is also inapplicable here. Section

3600 mandates post-conviction DNA testing in certain circumstances, and only for those

individuals "sentenced to imprisonment or death pursuant to a conviction for a Federal

offense . ... " Here, Mr. Carpenter has been convicted of State offenses, not federal ones.

       It is clear to the Court from the above discussion that Mr. Carpenter improperly

removed this action . The state court's decision to deny his request for further DNA testing



                                              2
may only be appealed through state court appellate procedures.             Nowhere in Mr.

Carpenter's pleadings does he allege that he is challenging a state statute or rule

governing DNA testing in the criminal setting. Instead, he admits that he has removed

his petition for further DNA testing from the state court to this Court because he disagrees

with the state court's decision . Pursuant to the Rooker-Feldman doctrine ,1 federal district

courts like this one lack subject matter jurisdiction over "cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments."

       IT IS THEREFORE ORDERED that this case is REMANDED to the Circuit Court

of Benton County, Arkansas.              J
       IT IS SO ORDERED on this      23-     day of July, 019.




1Rooker v. Fid. Tr. Co. , 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983).
                                             3
